Opinion issued May 21, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00027-CV
____________

PETER BRYANT MERRITT AND PETER B. MERRITT, LLC D/B/A
REALTY ASSOCIATES, Appellants

V.

DONNA E. GUTIERREZ, Appellee



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-60592



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss the appeal, stating that they
have reached a settlement of the matter and no longer desire to prosecute and defend
the appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2)(A).
	Pursuant to their joint motion to dismiss the appeal, the Harris County District
Clerk is ORDERED to release from its Registry all of the funds being held in Cause
No. 2006-60592; Donna E. Gutierrez v. Peter Bryant Meritt and Peter B. Merritt,
LLC d/b/a Realty Associates; in the 133rd District Court of Harris County, Texas, in
Tendered Account No. 63109 and Supersedeas Account No. 64417, plus all interest
accrued on these funds to Peter Bryan Merritt whose address is Peter Meritt, Realty
Associates, 9525 Katy Frwy. #142, Houston, Texas 77024.  Id.
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Sharp.